Citation Nr: 1139445	
Decision Date: 10/25/11    Archive Date: 11/07/11

DOCKET NO.  08-08 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri



THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 

INTRODUCTION

The Veteran had active service from November 1966 to November 1968.  The appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) from a July 2006 rating decision of the above Regional Office (RO) of the Department of Veterans Affairs (VA) which denied service connection for the cause of the Veteran's death.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on her part.


REMAND

Unfortunately, a remand is required in this case.  Although the Board regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the appellant's claim so that she is afforded every possible consideration.  As will be explained below, an attempt must be made to obtain the November 2005 medical opinion/consultation letter issued by Dr. Thomas Smyrk of the Mayo Clinic (at the request of Dr. Romero of the Cox Medical Center South), as well as to obtain additional medical guidance in this matter.

A certificate of death shows that the Veteran died in November 2005, and the immediate cause of death was listed as metastatic undifferentiated carcinoma.  No autopsy was performed.  In addition, at the time of the Veteran's death, service connection was not in effect for any disabilities.  

To establish service connection for the cause of the Veteran's death, the evidence must show that disability incurred in or aggravated by service either caused or contributed substantially or materially to cause death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2010).

The appellant herein seeks service connection for the cause of the Veteran's death, based on a theory that his metastatic undifferentiated carcinoma (of the liver) had metastasized from a primary cancer of the lung - which may be presumptively service-connected based upon the Veteran's presumed exposure to herbicides during his active service in Vietnam.  

During the course of this appeal, an alternate theory of entitlement has also been raised - primarily based on a private physician at the Mayo clinic who reportedly opined that the Veteran's liver biopsy revealed undifferentiated malignant neoplasm, possible angiosarcoma.  This alternate theory is basically that the Veteran's cause of death was due to angiosarcoma (of the liver) which would be considered a soft tissue sarcoma and may be presumptively service-connected based upon the Veteran's presumed exposure to herbicides during his active service in Vietnam.  

The Veteran's DD Form 214 showed that his military occupational specialty was movements specialist, and that he served in the Republic of Vietnam for one year; thus he is entitled to a presumption of exposure to herbicides while in service.

VA treatment records showed that the Veteran was hospitalized from November 5, 2005 through November 16, 2005, for severe low back pain.  On November 7, 2005, he underwent a CT of the chest, which revealed findings including a right atypical 6 mm soft tissue nodule, suspicious for neoplasm, and he was recommended to have follow-up in three months and a tumor marker assessment.  The findings also included right posterior upper lobe peribronchial probable inflammatory changes, which could be assessed on a follow-up CT, and an enlarged retrocaval lymph node.  

Private treatment records from Cox Medical Center South showed that the Veteran was hospitalized on November 17, 2005, for a recent onset of numerous issues, including worsening back pain, progressive 30 pound weight loss, and difficulty with speech.  He had been referred for an evaluation by another doctor, but he became too ill and presented to the emergency room for evaluation.  A CT scan of the lungs showed a 14 mm spiculated mass of posteromedial aspect of the right upper lobe, suspicious for small neoplastic process, and a smaller more peripheral 6 mm soft tissue noncalcified nodule.  He had a CT of the abdomen and pelvis which showed bilateral adrenal areas of nodularity, possibly hyperplasia, and possibly 5 or so metastases to the liver as well.  His past medical history was significant for history of squamous cell carcinoma of the skin.  A needle biopsy of the liver was conducted, and a surgical pathology report showed an undifferentiated malignant tumor, possibly angiosarcoma.  It was noted that since the specimen did not exhibit any specific staining, it was sent to Dr. Thomas Smyrk at the Mayo Clinic for consultation, and his diagnosis was "undifferentiated malignant neoplasm.  Possible angiosarcoma".  Dr. Romero prepared the "death summary" report detailing the Veteran's terminal hospitalization and indicated that during his hospital course, the Veteran continued to have a progressive and rapid decline, and a neurology consultation was obtained and it was felt that he likely had a paraneoplastic syndrome associated with his underlying malignancy.  It was noted that the Veteran continued to expire prior to his death, and a final diagnosis was not available.  Dr. Romero noted that he followed up on the pathology report, and that it was signed out as a poorly-differentiated malignancy with undetermined etiology, but favoring metastatic sarcoma.  On the death summary, prepared by Dr. Romero, the discharge diagnoses included poorly-differentiated malignancy (metastatic), most consistent with metastatic carcinoma.  

In response to the appellant's initial theory of entitlement in this matter, in April 2008, the RO requested opinions on the following questions:  (1) Can a diagnosis of lung cancer be confirmed? (2) If so, please provide an opinion as to whether it is at least as likely as not that lung cancer is the primary site of the cancer.  The examiner was advised that if an opinion could not be given without resort to mere speculation, this was to be stated, and a complete rationale was also to be provided.  

In May 2008, in response to the first question, a VA physician indicated that based on the information he reviewed, it was not possible to make a diagnosis of lung cancer.  The VA physician noted that the immunohistochemical stains were often quite helpful in determining the site of the primary tumor, and that "[b]oth the primary pathologist and the consulting pathologist from [the] Mayo Clinic did not find any evidence that the cancer was of lung primary".  Based on this information, the VA physician opined that it was very unlikely that the metastatic cancer diagnosed from the liver metastasized from a lung primary.

In response to the second theory of entitlement formulated in this case, in June 2008, the same VA physician provided an addendum to his prior opinion.  In the June 2008 report, the VA physician responded to the question of whether, based on the evidence of record, it was at least as likely as not (50/50 probability or more) that the Veteran had angiosarcoma, which was the primary site of the cancer.  The VA physician was advised that if the opinion could not be provided without resorting to speculation, this was to be stated.  After summarizing the pertinent evidence, in June 2008, the VA physician indicated that the evidence from the liver biopsy simply stated that there was an undifferentiated malignant neoplasm and it was possibly an angiosarcoma, but did not state a specific organ or other origination.  The VA physician noted that there was one piece of tissue that had multiple stains, and this was the most specific that the consulting pathologist could be.  Further, the VA physician noted that he did "not have any additional information from the c file (sic) or [the Veteran's] medical records which [he] completely evaluated to help [him] further define the question asked.  The VA physician further indicated he was "[t]herefore ... not able to make a comment that based on the evidence of record it is at least as likely as not that the [V]eteran had an angiosarcoma which was the primary site of the cancer".  The VA physician further indicated that Dr. Smyrk of the Mayo Clinic was an expert in pathology and that he respected Dr. Smyrk's opinion, and also opined that other VA pathologists would also defer to Dr. Smyrk's interpretation.  Finally, the VA physician indicated that if there had been an autopsy with more information and more extensive tissue sampling, then a more definite diagnosis might be possible, however, with this limited amount of tissue and the expert pathologist's [Dr. Smyrk's] reading as stated above, the VA physician was unable to go beyond the opinion that this was a possible angiosarcoma. 

The Board initially notes while the November 2005 liver biopsy pathology report from Cox Medical Center South refers to a medical opinion from Dr. Thomas Smyrk of the Mayo Clinic, and notes that a copy of Dr. Smyrk's letter of consultation was available in the department of pathology, a thorough review of the record does not show that an actual copy of the medical opinion/consultation letter from Dr. Thomas Smyrk, of the Mayo Clinic, has been associated with the claims folder.  Further, while the VA examiner in 2008 cited to (and deferred to) Dr. Smyrk's opinion, there is no indication that the VA examiner was able to review the actual medical opinion/consultation letter from Dr. Smyrk, as the VA examiner repeated the same excerpt that was provided in the November 2005 liver biopsy pathology report.  While it is unclear as to the contents of Dr. Smyrk's consultation letter and whether this letter may help substantiate the appellant's claim, because Dr. Smyrk's opinion of "possible angiosarcoma" has spawned an additional theory of entitlement in this matter, the Board and any VA physician who renders an opinion herein, should have the benefit of reviewing the entire contents of Dr. Smyrk's consultation letter, and not merely the final conclusory diagnosis.  The Board also notes that in November 2005, during the Veteran's terminal hospitalization, it appears that Dr. Romero, of the Cox Medical Center South, obtained another, separate, consultation/opinion from the Mayo Clinic, for the Veteran, regarding whether he had hereditary hemachromatosis.  While a copy of that herein unrelated consultation/opinion from the Mayo Clinic is included with the records that the RO obtained from Cox Medical Center South, a copy of Dr. Smyrk's medical opinion/consultation letter was inexplicably not included.  Thus, on remand, with any assistance needed from the appellant, an attempt to obtain Dr. Smyrk's consultation letter from November 2005 should be made.  

The Board also finds that additional medical guidance is needed prior to the Board rendering a decision on this issue.  In that regard, the Board notes that there are problems with the medical questions formulated by the RO in May 2008 and in June 2008, as well as problems with the opinions from May 2008 and June 2008.  

In May 2008, the VA examiner indicated that based on the information he reviewed, it was not possible to make a diagnosis of lung cancer, and that "[b]oth the primary pathologist and the consulting pathologist from [the] Mayo Clinic did not find any evidence that the cancer was of lung primary".  Based on this, the VA physician ultimately opined that it was very unlikely that the metastatic cancer diagnosed from the liver metastasized from a lung primary.  The first problem with this opinion is that while the VA physician responded to the first question asked, he did not provide his answer in terms of whether the Veteran "as likely as not" had lung cancer.  Second, the VA examiner indicated that both the primary pathologist (from Cox Medical Center South) and the consulting pathologist (Dr. Smyrk of the Mayo Clinic) "did not find any evidence that the cancer was of lung primary".  While the Board agrees that the pathology report of November 2005, in which opinions of the primary pathologist and the consulting pathologist were noted, did not mention lung cancer in anyway, there is no indication that either pathologist addressed, or was even asked to consider, where the liver cancer had metastasized from or to specifically consider whether the liver cancer may have metastasized from a lung cancer.  Rather, the focus of the November 2005 pathology report seems to be on determining the nature of the pathology found in the liver biopsy.  Thus, the absence of any notation of lung cancer in the November 2005 pathology report cannot be mistaken as negative evidence in this regard.  Thus, on remand, additional medical guidance regarding the matter of whether the Veteran as likely as not had lung cancer, and if so, whether his lung cancer was as likely as not a primary cancer that metastasized to the liver.  In rendering these opinions, the VA physician should be directed to and asked to comment on the references to lung cancer in the VA and private treatment records dated in November 2005.  Of note are the following:  a notation in a November 10, 2005 VA treatment record of "positive chest CT with right apex lesion, retrocaval node, right adrenal mass, and multiple liver lesions" with an impression of metastatic cancer, and the VA physician indicated a biopsy was needed to know which cancer, but he suspected small cell lung cancer based on the Veteran's hypnotremia, enlarged adrenal gland, smoking history, and elevated LDH"; a notation of "probable lung cancer with a 14 millimeter spiculated mass in the posteromedial aspect of the right upper lobe and a smaller noncalcified nodule more peripherally as well" in a November 20, 2005 consultation report from Cox Medical Center South; a notation of "14 mm spiculated mass posteromedial aspect right upper lobe suspicious for small neoplastic process" in a CT scan report dated November 18, 2005 from Cox Medical Center South; and a notation of "spiculated mass on the neck CT scan.  That makes the multiple low dense liver lesions suspicious for metastatic disease" in another November 18, 2005 CT scan report from Cox Medical Center South. 

Further, with regard to the June 2008 VA opinion, the Board notes that the question posed by the RO is problematic in that it requested an opinion whether it was at least as likely as not that the Veteran had angiosarcoma, which was the primary site of the cancer.  The problem is that nature of the "possible angiosarcoma" referred to by Dr. Smyrk is not clear.  It is unclear whether "possible angiosarcoma" refers to the liver biopsy sample, or to the lung as a possible primary cancer site.  Rather, the question should simply request an opinion as to whether it was at least as likely as not that the Veteran had angiosarcoma, and if so, the nature of the angiosarcoma should be clarified.   

Thus, based on the foregoing, the Board concludes that the May 2008 and June 2008 VA opinions are inadequate, and additional VA opinions are necessary and warranted.  See Barr v. Nicholson, 21 Vet. App. 303, 310-11 (2007).  Once VA undertakes the effort to provide an examination when developing a claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Id.

Accordingly, the case is REMANDED for the following action:

1. Provide the appellant with VA Forms 21-4142, Authorization and Consent to Release Information and ask her to complete separate a VA Form 21-4142 for release of information from Cox Medical Center South, from Dr. Smyrk, and from the Mayo Clinic, in order to obtain a copy of the November 2005 medical opinion/consultation letter issued by Dr. Thomas Smyrk of the Mayo Clinic, which was issued at the request of Dr. Romero of the Cox Medical Center South.  The November 2005 liver biopsy pathology report from Cox Medical Center South notes that a copy of Dr. Smyrk's letter of consultation is available in their department of pathology.  

2. If the appellant completes the VA Forms 21-4142, make an initial attempt be to obtain a copy of Dr. Smyrk's letter from Cox Medical Center South.  If such attempt is unsuccessful, then another attempt should be made to obtain this letter from Dr. Smyrk and/or the Mayo Clinic.  Associate any obtained evidence with the claims folder.  If the evidence is not obtained, inform the appellant of such, in writing, consistent with the requirements specified at 38 C.F.R. § 3.159(e).  As this is a private medical report, the appellant's assistance and authorization is necessary and imperative in order for the Board to obtain this document.  

2. Whether or not a copy of the November 2005 medical opinion/consultation letter issued by Dr. Thomas Smyrk of the Mayo Clinic is obtained, forward the claims folder, including a copy of this REMAND to a VA physician.  Due to the complexity of this case, the VA physician must be an oncologist.  Request that the oncologist review the claims folder, to include this REMAND and any additional documents added to the file, and specifically note that such review has been accomplished.

a. The oncologist is asked to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran had lung cancer.  

b. If the oncologist concludes that the Veteran as likely as not had a lung cancer, then the oncologist should provide an opinion as to whether the Veteran's lung cancer was as likely as not (a 50 percent or greater probability) a primary cancer that metastasized to the liver.  In rendering this opinion, the oncologist should review, and comment on, the aforementioned specific references to lung cancer, as excerpted by the Board and listed in the body of this REMAND from VA and private treatment records dated in November 2005.  

c. The oncologist should be asked to provide an opinion as to whether it was at least as likely as not (a 50 percent or greater probability) that the Veteran had angiosarcoma, and, if so, the nature of the angiosarcoma.  

d. A complete rationale should be provided for all opinions proffered and the foundation for all conclusions should be clearly set forth.  If any requested opinions cannot be made without resort to mere speculation, the examiner should so state, and provide a clear explanation (rationale) as to why this is so.  

4. Thereafter, the issue on appeal should be readjudicated.  If any benefit sought on appeal is not granted to the appellant's satisfaction, she and her representative should be provided with a Supplemental Statement of the Case, which addresses all evidence submitted, and be afforded the appropriate opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
JAMES G. REINHART
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

